Order, entered on January 6, 1961, denying defendant’s motion for summary judgment, unanimously reversed, on the law, with $20 costs and disbursements to appellant, and the motion for summary judgment granted, with $10 costs. As we construe the alleged oral agreement, it was not perform-, able within one year from the making thereof (Personal Property Law, § 31, subd. 1) and, therefore, is unenforeible (cf. Zupan v. Blumberg, 2 N Y 2d 547; Martocci v. Greater New York Brewery, 301 N. Y. 57; Cohen v. Bartgis Bros. Co., 264 App. Div. 260, affd. 289 N. Y. 846). Concur — Breitel, J. P., Rabin, Stevens, Eager and Bastow, JJ.